Examination of the record in this case convinces me that the schedules which are the subject matter of this litigation, were never adequately presented to the department of public works, and that the matter should be re-referred to the department for further consideration and action. In my opinion, the judgment appealed from should be reversed, with instructions to the trial court to enter an order granting respondent a reasonable time to initiate an appropriate proceeding before the department of public works for the purpose of procuring a ruling upon the questions here involved, the order further to provide that, if no such proceeding be initiated within the time specified, a judgment be entered awarding appellant the relief which it seeks.
TOLMAN, C.J., concurs with BEALS, J. *Page 15